Citation Nr: 0000096	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for non-
Hodgkin's lymphoma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from June 1966 to April 1970.

In December 1994, he claimed service connection for chronic 
lymphocytic leukemia and non-Hodgkin's lymphoma.  Later that 
month, he amended the claim to include service connection for 
Hodgkin's disease due to Agent Orange exposure.  A July 1995 
rating decision denied service connection for malignant 
lymphoma and chronic lymphocytic leukemia.

In March 1997, the veteran claimed service connection for 
leukemia and non-Hodgkin's lymphoma, which he contended 
resulted from his exposure to Agent Orange in service.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
an August 1997 rating decision by the Columbia, South 
Carolina, Regional Office (RO) that denied the claim.  Later 
that month, the veteran expressed his disagreement with the 
rating decision.  A Statement of the Case was issued in 
September, and the veteran filed a Substantive Appeal on VA 
Form 9 in October 1997.  The VA Form 9 bears the annotation 
"not timely filed," but the author of the annotation is 
unknown and the reason for it is unclear.

In a May 1998 statement, the veteran asserted that he was in 
Thailand during service, that herbicide was sprayed in 
Thailand, and that he had leukemia and non-Hodgkin's lymphoma 
as a result.  That claim was denied in June, the veteran 
filed a Notice of Disagreement in July, a Statement of the 
Case was issued later that month, and the veteran filed a 
Substantive Appeal in August 1998.




FINDINGS OF FACT

1.  A July 1995 rating decision disallowed claims for service 
connection for chronic lymphocytic leukemia and malignant 
lymphoma.  The veteran was notified of that decision later 
that month and was advised of his right to appeal.  He did 
not appeal the decision, and it became final.

2.  In March 1997, the veteran claimed service connection for 
chronic lymphocytic leukemia and non-Hodgkin's lymphoma; an 
August 1997 rating decision denied the claims.

3.  Since the July 1995 rating decision, evidence submitted 
relevant to the claim for service connection for chronic 
lymphocytic leukemia is not sufficiently significant to 
warrant reopening the claim.

4.  Since the July 1995 rating decision, evidence submitted 
relevant to the claim for service connection for non-
Hodgkin's lymphoma includes the veteran's testimony that he 
was stationed in Thailand.  In addition, he presented some 
evidence that Agent Orange was tested in Thailand.  That 
evidence is new and material.

5.  The evidence submitted by the veteran, coupled with the 
association found by Congress between herbicide exposure and 
non-Hodgkin's lymphoma, is deemed sufficient to make the 
claim well grounded.

6.  A preponderance of the evidence is against the claim for 
service connection for non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1995 rating decision is 
not new and material as to the claim for service connection 
for chronic lymphocytic leukemia, and that claim is not 
reopened.  38 U.S.C.A. §§ 5104, 7105(c), 5108 (West 1991 & 
Supp.); 38 C.F.R. §§ 3.104(a), 20.1103, 3.156(a) (1999).

2.  Evidence submitted since the July 1995 rating decision is 
new and material as to the claim for service connection for 
non-Hodgkin's lymphoma, and that claim is reopened.  
38 U.S.C.A. §§ 5104, 7105(c), 5108 (West 1991 & Supp.); 
38 C.F.R. §§ 3.104(a), 20.1103, 3.156(a) (1999).

3.  The claim for service connection for non-Hodgkin's 
lymphoma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran did not incur non-Hodgkin's lymphoma in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's DD Form 214 shows that he was assigned overseas 
for one year, five months, and sixteen days.  His service 
personnel records show that his only overseas assignment was 
at Andersen Air Force Base, Guam, from October 1968 until his 
separation from service in April 1970.

At an October 1994 VA Agent Orange examination, the veteran 
reported that he had been diagnosed with Hodgkin's disease 
and contended that it was due to exposure to Agent Orange on 
Guam.  On examination, there was no adenopathy, but a Port-a-
Cath had been placed in the left upper chest for 
chemotherapy.

A November 1994 note from his VA oncologist indicated that 
the veteran was being treated for chronic lymphocytic 
leukemia and non-Hodgkin's lymphoma.

A July 1995 rating decision denied service connection for 
chronic lymphocytic leukemia and malignant lymphoma, both 
claimed to be due to Agent Orange exposure in service.

Evidence received since the July 1995 rating decision 
includes reports of the veteran's hospitalization in December 
1994; January, April, May, and July 1995; and August 1997.  
Those reports reflect chemotherapy treatment and, 
occasionally, blood transfusions to treat anemia.

In July 1998, the veteran submitted a document, apparently 
printed from an internet web site maintained by the New 
Jersey Agent Orange Commission, entitled "Some Facts About 
Agent Orange/Dioxin."  In October, he submitted documents 
entitled "Dioxin Homepage," "Rachel's Hazardous Waste News 
#212," and "ICE Case Studies."  According to the 
documents, Agent Orange was produced by combining 2,4-
dichlorophenoxyacetic acid (2,4-D) and 2,4,5-
trichlorophenoxyacetic acid (2,4,5-T).  It was a potent 
herbicide, and its potential was recognized by military 
tacticians.  However, the manufacturing process also produced 
an unintentional and unwanted contaminant, 2,3,7,8-
tetrachlorodibenzo-p-dioxin (TCDD).  In the laboratory, the 
contaminant, TCDD, caused a variety of diseases in test 
animals.  The documents also reported that Agent Orange was 
tested at Fort Drum, New York, in 1959, in Vietnam in 1961, 
and in Thailand in 1964 and 1965.  It was used extensively in 
Vietnam through 1968 to defoliate terrain and thereby deny 
the enemy cover and concealment, but it was not used after 
1971.  Dioxins are also produced, in addition to the 
manufacture of herbicides, in the bleaching of paper and pulp 
with chlorine, in the manufacture of pesticides, and in the 
incineration of toxic waste.  According to one of the 
articles, research on dioxins is inconclusive but they are 
known to be toxic and to be persistent in the environment.  
The articles listed sources of information concerning Agent 
Orange, TCDD, and other dioxins.

At an October 1998 hearing, the veteran testified that he had 
not been in Vietnam, but was stationed in Thailand for three 
years.  He said he learned from the foregoing articles that 
herbicides were tested in Thailand, asserted that it was then 
and there that he was exposed to herbicides since he had 
never lived on a farm, and contended that his non-Hodgkin's 
lymphoma was caused by that exposure.  He suggested, though 
this point was not entirely clear, that his VA physician told 
him that non-Hodgkin's lymphoma was caused by dioxin.  He 
believed that the doctor had incorporated his opinion in VA 
treatment records included in the file but said, "It may not 
be a statement saying that [the veteran's] non-Hodgkin's 
lymphoma came from . . . the Dioxin that was sprayed in 
Thailand."

The file includes the veteran's VA treatment records from 
March 1995 to November 1998.  These records reflect ongoing 
treatment for non-Hodgkin's lymphoma and chronic lymphocytic 
leukemia, but do not address the etiology of these diseases 
in general or in the veteran's case.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In this case, a July 1995 rating decision denied 
service connection for chronic lymphocytic leukemia and 
malignant lymphoma.  The veteran was notified of that 
decision later that month and advised of his right to appeal.  
38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  He did not perfect 
an appeal of the decision within one year of notification 
thereof.  Therefore, the decision became final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), (b), 20.1103.  
In order to reopen the claims, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

On a March 1997 VA Form 526, the veteran sought to reopen the 
claims.  Pursuant to his application, he testified and 
submitted documentary evidence, and the RO obtained relevant 
medical records.  Applications to reopen previously 
disallowed claims require a three-part analysis.  Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  First, adjudicators must 
determine whether the evidence presented since the last 
disallowance of the claim is new and material.  Evidence is 
new if it was not previously considered and is neither 
cumulative nor redundant; it is material if it bears directly 
and substantially on the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if the evidence 
presented since the last disallowance is found to be new and 
material, then, upon reopening the claim, adjudicators must 
determine whether, based upon all the evidence of record, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) and 
caselaw.  Elkins, supra, at 213, citing Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348, 141 L.Ed.2d 718 (1998); and Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Third, if the claim is found to be well 
grounded, then, pursuant to 38 U.S.C.A. § 5107(a), VA has a 
duty to assist the claimant in developing evidence pertaining 
to the claim; however, if that duty has been met, the merits 
of the claim may be addressed.  Elkins, supra, at 219.

Turning first to the claim for service connection for chronic 
lymphocytic leukemia, we find that the only relevant 
additional evidence submitted since the July 1995 
disallowance consists of the veteran's treatment records.  
Those records show only that he has the disease, but do not 
in any way relate it to service.  The evidence of record 
before the 1995 rating decision also established that he had 
the disease.  Thus, no new evidence has been presented to 
warrant reopening that claim.

However, with regard to the claim for service connection for 
non-Hodgkin's lymphoma, the veteran testified that he was 
stationed in Thailand and submitted documentation, apparently 
printed from an internet web site, to the effect that Agent 
Orange was tested in Thailand in 1964 and 1965.  That is 
evidence that was not of record when the July 1995 rating 
decision was rendered, so it is new.  Since it suggests that 
the veteran may have been exposed to a herbicide while he was 
stationed in Thailand, and since Congress has determined that 
an etiological relationship exists between Agent Orange and 
non-Hodgkin's lymphoma, the new evidence is so significant 
that it must be considered in order to fairly decide the 
claim.  Accordingly, the claim for service connection for 
non-Hodgkin's lymphoma is reopened.  We turn now to the issue 
of whether the claim is well grounded.

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
Morton v. West, 12 Vet. App. 477, 480-1, (1999); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, supra, at 344.  Thus, the threshold 
question in any case is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the injury or disease in service 
and the current disability.  See Winters v. West , 12 Vet. 
App. 203, 207-209 (1999) (en banc); Epps, Caluza, supra.

In this case, the veteran has non-Hodgkin's lymphoma, and he 
contends that it was caused by exposure to Agent Orange in 
service.  He has testified that he was stationed in Thailand, 
and has submitted some evidence to show that Agent Orange was 
tested somewhere in Thailand in 1964 and 1965.  For the 
limited purpose of determining whether the claim is well 
grounded, we presume the credibility of that evidence.  King, 
supra.  In addition, as noted above, Congress has determined 
that there is an etiological relationship between Agent 
Orange and non-Hodgkin's lymphoma.  When all of this evidence 
is viewed in the light most favorable to the veteran, we find 
that the claim for service connection for non-Hodgkin's 
lymphoma is well grounded, and we turn now to the merits of 
the claim.

With regard to claims based on exposure to herbicides in 
service, Congress has provided that, when a veteran who 
served in Vietnam between 9 January 1962 and 7 May 1975 
develops one of the following disorders to a requisite 
degree, that disorder is considered to have been incurred in 
service:  chloracne or another acneform disease consistent 
with chloracne, Hodgkin's disease or non-Hodgkin's lymphoma, 
respiratory cancers, multiple myeloma, porphyria cutanea 
tarda, and certain soft-tissue sarcomas.  38 U.S.C.A. 
§§ 1116(a)(1)(A), (a)(2).  In addition, Congress delegated to 
the Secretary the authority to add disorders to this list 
when sound medical and scientific evidence shows a positive 
association between such additional disorders and exposure to 
herbicides.  38 U.S.C.A. §§ 1116(a)(3), (a)(1)(B), (b)(1).  
VA has found positive associations between herbicide exposure 
and prostate cancer and peripheral neuropathy.  38 C.F.R. 
§ 3.309(e).  However, with regard to disorders added by the 
Secretary, service in Vietnam between 9 January 1962 and 
7 May 1975 creates only a rebuttable presumption of exposure 
to herbicides, and affirmative evidence that the veteran was 
not exposed to herbicides while stationed in Vietnam will 
rebut the presumption.  38 U.S.C.A. §§ 1116(a)(3); 38 C.F.R. 
§ 3.309(e)(iii).

In this case, the veteran was not stationed in Vietnam 
between 9 January 1962 and 7 May 1975.  Accordingly, we 
cannot presume that his non-Hodgkin's lymphoma was incurred 
in service.  Nevertheless, since the regulations do not 
operate to exclude the traditional approach to service 
connection claims, service connection may be established, 
without the benefit of a legal presumption, based upon 
evidence that the veteran was exposed to a herbicide in 
service and medical evidence that he has a disorder 
etiologically related to herbicide exposure.  38 U.S.C.A. 
§ 1110; Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); McCartt 
v. West, 12 Vet. App. 164, 167-9 (1999); 38 C.F.R. 
§ 3.303(d).

Here, the veteran testified that he was stationed in Thailand 
for three years.  We have presumed that testimony to be 
credible for the limited purpose of determining that the 
claim is well grounded.  However, the veteran's service 
personnel records do not support his testimony.  Those 
records show that his only overseas assignment was for one 
year, five months, and sixteen days, in Guam.  The official 
service personnel records, made in the normal course of 
business at or about the time of the events which they 
report, are considered more likely, as compared with 
testimony more than twenty years later, to accurately reflect 
those events.  Thus, the Board concludes that the 
preponderance of the evidence shows that the veteran was 
never stationed in Vietnam or in Thailand, and that he was 
not exposed to Agent Orange.

Furthermore, in connection with the issue of whether the 
claim is well grounded, we referred to the congressional 
determination that there is an etiological relationship 
between herbicide exposure and non-Hodgkin's lymphoma.  But, 
at this merits stage of the adjudicatory process, that 
congressional determination applies only when the claimant 
has the requisite service in Vietnam.  38 U.S.C.A. § 1116; 
McCartt, supra; 38 C.F.R. § 3.307(a)(6).  Here, the veteran 
does not have that requisite service, and service connection 
must be established, if at all, under the Combee approach, 
set forth above.  However, the record is entirely devoid of 
medical evidence linking his non-Hodgkin's lymphoma to 
herbicide exposure in service or elsewhere.  It may be true 
that non-Hodgkin's lymphoma is caused by exposure to dioxin, 
and the veteran's doctor may have made a general statement to 
that effect, but such a statement does not preclude other 
causes of non-Hodgkin's lymphoma, nor does it constitute 
medical evidence that this particular veteran's non-Hodgkin's 
lymphoma was caused by exposure to dioxin.


Thus, in carefully analyzing this case under the applicable 
statutory and regulatory law, as well as judicial precedent, 
the Board concludes, at the merits stage of the adjudicatory 
process, that the evidence which was sufficient to make the 
claim well grounded when presumed to be credible (i.e., the 
veteran's testimony that he was stationed in Thailand) is now 
insufficient when weighed in light of the entire evidentiary 
record.  In addition, we conclude that the law which worked 
to make the claim well grounded (i.e., the congressional 
determination that there is an etiological relationship 
between herbicide exposure and non-Hodgkin's lymphoma) is now 
inapplicable, in view of the lack of sufficient proof that 
the veteran was ever in a position to be exposed to Agent 
Orange in service.

This is a case where it may have been more appropriate, had 
we been able to do so, to consider all of "the evidence of 
record that provides a more complete picture of the veteran's 
disability in determining whether the claim is well 
grounded."  See McManaway v. West, 13 Vet.App. 60, 66 
(1999).  However, the Court has not modified its holdings 
regarding the well-groundedness analysis, and, in any event, 
as in the McManaway case, the lack of competent, medical 
nexus evidence obviates the need for us to delve into the 
question of whether we should have held the case not to be 
well grounded.

In sum, service connection for non-Hodgkin's lymphoma cannot 
be granted on a presumptive basis, and no medical evidence 
has been submitted to show that the veteran has non-Hodgkin's 
lymphoma due to herbicide exposure.  In the absence of such 
evidence, the claim must be denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for chronic 
lymphocytic leukemia, and the appeal is denied.


New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for non-Hodgkin's 
lymphoma, the claim is reopened, the claim is determined to 
be well grounded, and, to that extent, the benefit sought on 
appeal is granted.  Upon consideration of all of the evidence 
of record, a preponderance of which is against the claim, 
entitlement to service connection for non-Hodgkin's lymphoma 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

